Mr. Justice Negrón Fernández
concurring in part and dissenting in part.
I am in agreement with that part of the opinion of the Court which establishes that it is necessary for the record of every proceeding before the Public Service Commission, certified by it, to be examined by the Superior Court upon entertaining an appeal such as this, it being the duty of that court to rely exclusively on such record in deciding whether or not the order appealed from is reasonable and in conformity with law. Consequently, I agree with the conclusion that the judgment herein challenged is null and void, since the respondent court passed upon the merits of the appeal without having before it the record of the proceeding before the Commission. However, my opinion is that that court lacked jurisdiction to entertain the appeal and that the judgment is, for that reason, null and void. The *244petition for a rehearing made by several public carriers affected by the order of the Commission interrupted, in my opinion, the 30-day period allowed to the taxicab enterprises, interveners herein, to appeal therefrom. Irrespective of the manner in which the statutory provisions ought to be applied by the Commission when fixing the taxicab rates, the public interest in such action, by reason of the class of public service being regulated, and the need for uniform rates which the public is bound to pay for taxicab service— § 23 of Public Service Act No. 70, approved December 6, 1917 (Sess. Laws, p. 432, vol. II), as amended by Act No. 440 of May 15, 1951 (Sess Laws, p. 1274) — leads me to conclude that whenever the Public Service Commission grants a rehearing, even on motion of only one of the parties to the proceeding, the granting of such rehearing necessarily interrupts the time for appeal not only of the interested party but also of any of the other parties to the proceeding, if they are affected by such order. Section 78 of the Act.
At the rehearing, the Commission is, of course, bound to look into the problem of the rates, not only as to the extent to which they affect the party moving for a hearing, but also as to all other parties which, having been a party to the proceeding before the Commission, were affected by its order, making a redetermination pursuant to the statutory requirements and taking into consideration all the factors which should be properly examined before fixing the rates. Sections 23 and 24(a) of the Act, the latter having been added by Act No. 12 of April 9, 1941 (Sess. Laws, p. 342).
I therefore agree that the judgment of the respondent court is null and void, but for lack of jurisdiction, although the other reasons on which the court based the ground of nullity are also present. Under such circumstances, there is not, in my opinion, any further proceeding to be prosecuted in the respondent court other than remanding the case to *245the Commission for such proceedings as ought to be prosecuted there under the law.